254 P.3d 776 (2011)
2011 UT App 176
David J. D'ADDABBO, Plaintiff and Appellant,
v.
STATE of Utah; and Cache County, Inc., Defendants and Appellees.
No. 20110181-CA.
Court of Appeals of Utah.
June 3, 2011.
David J. D'Addabbo, Nibley, Appellant Pro Se.
Mark L. Shurtleff and Peggy E. Stone, Salt Lake City, for Appellee State of Utah.
Jesse C. Trentadue and Brian D. Bolinder, Salt Lake City, for Appellee Cache County, Inc.
Before Judges DAVIS, ORME, and ROTH.

DECISION
PER CURIAM:
¶ 1 David J. D'Addabbo seeks to appeal the district court's February 11, 2011 order. This matter is before the court on a sua *777 sponte motion for summary disposition for lack of jurisdiction due to the absence of a final, appealable order.
¶ 2 Generally, "[a]n appeal is improper if it is taken from an order or judgment that is not final." Bradbury v. Valencia, 2000 UT 50, ¶ 9, 5 P.3d 649. For an order or judgment to be final, it must "dispose of all parties or claims to an action." Id. ¶ 10.
¶ 3 The only exceptions to the final judgment rule are where: (1) an appeal is permitted under the circumstances by statute, (2) the appellate court grants leave to take an interlocutory appeal under rule 5 of the Utah Rules of Appellate Procedure, or (3) the trial court properly certifies the order as final under rule 54(b) of the Utah Rules of Civil Procedure. See id. ¶ 12.
¶ 4 The February 11, 2011 order provides that the district court "declines to enter default against any of the remaining Defendants in this case." Because the February 11, 2011 order indicates that there are remaining parties to the action, it is not a final, appealable order. See id. ¶ 10. Thus, this court is required to dismiss the appeal. See id. ¶ 8.
¶ 5 Accordingly, the appeal is dismissed without prejudice to the filing of a timely appeal from a final, appealable order.